NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOANNA L. PFEISTER,                             No. 20-16534

                Plaintiff-Appellant,            D.C. No. 3:20-cv-03387-LB

 v.
                                                MEMORANDUM*
RSUI INDEMNITY COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                          Submitted December 2, 2020***

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Joanna L. Pfeister appeals pro se from the district court’s interlocutory order

denying her motion for a preliminary injunction in her diversity action alleging

breach of contract and tort claims. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Pfeister’s motion

for a preliminary injunction because Pfeister failed to demonstrate that such relief

is warranted. See id. (plaintiff seeking preliminary injunction must establish that

she is likely to succeed on the merits, likely to suffer irreparable harm in the

absence of preliminary relief, the balance of equities tips in her favor, and an

injunction is in the public interest).

      AFFIRMED.




                                           2                                       20-16534